 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOna Corporation, a Division of Onan CorporationandThe United Automobile, Aerospace and Ag-riculturalImplementWorkers of America,UAW and Employee Action Committee, Partyin Interest.Case 10-CA-1914626 August 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 30 November 1983 Administrative LawJudge William N. Cates issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief and the General Counsel and theCharging Party filed briefs in support of thejudge's decision and in opposition to the Respond-ent's exceptions. The International Association ofQuality Circles (IAQC) and the Labor Educationand Research Project (LERP) also filed amicuscuriaebriefsand the Respondent, the GeneralCounsel,and the Charging Party filed replybriefs.1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, 2 andconclusions and to adopt the recommended Order.We agree with the judge that the Respondentunlawfully created the Employee Action Commit-tee (EAC); that the EAC is a labor organizationwithin the meaning of Section 2(5) of the Act; thatthe EAC is dominated by the Respondent; and thatthe EAC must be abolished to remedy the Re-spondent's conduct in violation of Section 8(a)(2)of the Act. The finding of domination within themeaning of Section 8(a)(2) is essential to the dises-tablishment remedy.NLRB v. Mine Workers Dis-trict 50, 255U.S. 453, 458-459 (1958).3iThe IAQC also fileda request for oral argument.The request isdenied as the record,exceptions,and briefs adequately present the issuesand the positions of the parties and amid curiae2 Thejudge citedOna Corp,JD-(ATL)-48-83, to support his findingsthat the Union began a membership campaign at the Huntsville plantshortly after the Board's 28 May 1982 bargaining order against the Re-spondent In adopting this finding,we note that the Board affirmed-thedecision in that case in relevantpart at 270NLRB373 (1984)8Our concurring colleague implicitly concedes that we must find the"domination"element of Sec 8(a)(2) in order to issue a disestablishmentremedy.We see no reason for failing to decide the entire 8(a)(2) issue,which entails deciding whether the committee is a labor organization.Member Babson notes that inMiddletown Hospital Assn.,282 NLRB541 (1986),cited by our concurring colleague,itwas unnecessary to findwhether the professional relations conference group was a labor organi-zation within the meaning of Sec 2(5) as the complaint in that case didnot allege that the formation of the group violated Sec 8(a)(2) He fur-ther notes that in ordering the Respondent to discontinue the group, theBoard did so on the basis that the committee was established pursuant toan unlawfully promised benefit which violated Sec 8(a)(1).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Ona Corpo-ration, a Division of Onan Corporation, Huntsville,Alabama, its officers, agents, successors, and as-signs, shall take the action set forth in the Order.MEMBER JOHANSEN, concurring.Ifind it unnecessary to decide the Section 2(5)and Section 8(a)(2) issues in this case. I find that bycreating the Employee Action Committee in an at-tempt to undermine the Union, the Respondentviolated Section 8(a)(1) and, accordingly, shouldremedy its unfair labor practice and return to the,status quo ante by abolishing the Committee.Mid-dletownHospital Assn.,282 NLRB 549 (1986). Be-cause the Committee is "employer dominated," itsstatus as a "labor organization" vel non is irrele-vant for remedial purposes.Virginia L. Jordan, Esq.,for the General Counsel.John J. Coleman Jr., Esq.andBraxton Schell Jr., Esq.(Bradley, Arant, Rose and White),of Birmingham, Ala-bama, for the Respondent.Richard H.Walston,Esq.,on brief for the Respondent.James Fagan, Esq. (Standard, Fagan and Giolito),of At-lanta,Georgia, for the Charging Party.DECISIONSTATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge. Thehearing in this case held July 29 1983,2 is based on aunfair labor practice charge filed by United Automobile,Aerospace and Agricultural ImplementWorkers ofAmerica, UAW (Union), on April 11, and a complaintissued on May 10 and an amended complaint issued onJune 13, on behald of the General Counsel of the Nation-alLabor Relations Board, by the Regional DirectorRegion 10, alleging that Ona Corporation, a Division ofOnan Corporation (Respondent), has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(2) of the National Labor Relations Act (Act). Respond-ent filed an answer both to the complaint and amendedcomplaint denying the commission of the alleged unfairlabor practices.On the entire record made in this proceeding, includ-ing my observation of each witness who testified, andafter due consideration of briefs filed by the GeneralCounsel, counsel for the Charging Party, and counsel forthe Respondent, I make the following2All dates are 1983 unless otherwise indicated285 NLRB No. 77 ONA CORP.401FINDINGS OF FACT1. JURISDICTIONAt all times material, Respondent, an Alabama corpo-ration,maintained an office and place of business atHuntsville,Alabama,3 where it is engaged in the manu-facture of gasoline engines and generators. During theyearpreceding the issuance of the amended complaintand notice of hearing, Respondent in the course and con-duct of its business sold and shipped from its Huntsville,Alabama facility, goods valued in excess of $50,000 di-rectly to customers located outside the State of Alabama.It is admitted and I find that Respondent is and hasbeen at all times material an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II.LABOR ORGANIZATIONThe complaint alleges, it is admitted, and I find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. TheIssuesThe essential issues presented for decision are general-ly summarized for purposes of discussion as follows:1.Whether the Employee Action Committee of OnaCorporation, a Division of Onan Corporation, Hunts-ville,Alabama, is a labor organization within the mean-ing of Section 2(5) of the Act.2.If issue one is decided that the Employee ActionCommittee is a labor organization, did Respondent inviolation of Section 8(a)(2) and (1) of the Act initiate,sponsor, form, assist, and dominate the Employee ActionCommittee.3.Whether the Respondent, at a time when it hadknowledge of an ongoing union campaign, solicited fromits employees through its supervisors grievances concern-ing its employees' jobs and working conditions andpromised to take action on those grievances.that stated that an organizing campaign had been con-ducted at the Respondentby the Unionin the spring of1979.On September 21, 1982,the Union filed a petition inthe United StatesCircuit Court of Appealsfor the Dis-trict of Columbia Circuit for review of a portion of theBoard'sOrder,261NLRB1378 (1982)On October 1,1982, the Respondent filed a petition in theEleventh Cir-cuit Court of Appeals for review of the Board'sOrder.On December 14, 1982, the Board filed a cross-applica-tion for enforcement of its Decision and Order.On Feb-ruary 1,all petitions relating to the Board's decision (261NLRB 1378)were transferred to the Eleventh CircuitCourt of Appeals.The matter is currently pending deci-sion by the court.4On June 30 Administrative Law Judge J. Pargen Rob-ertson issued a decision inOna Corp.,JD-(ATL)-48-83,involving the parties in which he found the Respondenthad violated Section 8(a)(1) and(5) of the Act by refus-ing to bargain with the Union regarding the discharge ofan employee and the grievance of another employee.Judge Robertson also found the Respondent had violatedSection 8(a)(1) of the Act by maintaining in its files adocument that identified one of its employees as a "unionpusher."Judge Robertson's decision is currently pendingbefore the Board.Judge Robertson noted Judge Evans'finding that the Union had conducted an organizing cam-paign in 1979 and Judge Robertson went on to state"Shortly after the Board'sDecision[261NLRB 1378]issued on May 28,1982, a Union membership campaignwas initiated."The Board in ordering the Respondent to bargain withtheUnion found the following appropriate bargainingunit:All production and maintenance employees em-ployed by Onan, A Division of Ona Corporation, atitsMadison, Alabama, facility including all workleaders, quality control inspectors, and testing tech-nicians, but excluding all office clerical employees,professional employees, guards and supervisors asdefined in the Act.B. BackgroundThe Respondent has a manufacturing facility nearHuntsville,Alabama,and two other facilities located inMinneapolis,Minnesota,and San Diego,California.TheHuntsville,Alabama location is the only facility directlyinvolved in the instant case.The Board on May 28,1982, issued its Decision andOrder inOnaCorp.,261 NLRB 1378,involving the par-ties in the instant case and pertained to the Respondent'sHuntsville,Alabama location.In the decision,the Boardconcluded that the Respondent had committed numerousviolations of Section 8(a)(1) of the Act. The Board alsoordered the Respondent to bargain with the Union andissued a broad remedial Order against the Respondent. Inthe Board'sdecision,itadopted without comment thatportion of Administrative Law Judge Evan'sdecisionC. FactsThe facts of the instant case are for the most part un-disputed.Respondent President and Chief Executive OfficerTony Johnson caused an employee attitude survey to beadministered to all employees of Respondent at its threelocations.The survey that was designed by the testingdivision of General Motors Corporation was conductedinJune 1982 The survey was analyzed by GeneralMotors and the results were then provided to the Re-spondent. The result indicated both strengths and weak-nesses that the Respondent had in its workplace and itreflected critical weaknesses in the quality of work life at4Other dates stipulated to be accurate and urged by the Union as sig-nificantwere that on March 4 the Board filed its certified list of docu-ments and transcript with the Eleventh Circuit Court of Appeals OnJAlthough the complaint alleges Madison, Alabama, it appears the Re-April 15, May 23, and June 1, the Respondent, Board, and Union, respec-spondent's facility is actually located inHuntsville,Alabamatively, filed their briefswiththe court of appeals 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Respondent. The Respondent retained two consult-ing companies; namely, Peoples Management Corpora-tion,Chicago, Illinois, and Baker and Associates, Dallas,Texas, to assist it in the possibility of establishing sometype of work life program.Respondent President Johnson made a decision in De-cember 1982 to install a quality of work life program atthe Respondent's Huntsville, Alabama location. A likeprogram was instituted corporatewide. The formal struc-turing of the program for Huntsville, Alabama, started inJanuary.On March 7 all employees were given a memorandumdatedMarch 4, in which the employees were informedfor the first time that an Employee Action Committeewas being created. The memorandum, which was signedby Director of Manufacturing D. W. Fore, read as fol-lows:In the past each of you have had the opportunityto express your concerns and opinions about ourEmployee Relations Policies, Practices, and Proce-dures. Such imput from you has, over the last fewyears, lead to substantial improvements in this areaof our working environment.Even with these improvements, I am convincedthat there is a great deal that can be done to furtherimprove our current Employee Relations Policies,Practices, and Procedures. It is this belief that haslead to the introduction of our first EmployeeAction Committee.Iwant to encourage each of you to participateeither through volunteering and serving the E A.C.or expressing your concerns and opinions to mem-bers of the E.A.C. In doing so, you have the oppor-tunity to be directly involved with the process ofunderstanding and improving your working envi-ronment here at Onan Huntsville. [G.C. Exh. 2.]At this same time, the employees were given "Em-ployee Action Committee Volunteers Slips" (G.C. Exh.3),which they were to complete and return to their su-pervisor if they desired to serve on the Employee ActionCommittee. Of the approximately 375 employees, 148volunteered to serve on the Employee Action Commit-tee.Twelve of those volunteering were chosen to serveon the committee.5 The 12 were chosen by the advisorycommittee. The advisory committee consists of Employ-ee and Community Relations Manager Ronald E. Polkand Supervisors Chuck Sibley, Terry Cagle, BarrySwearingen, and Don Clark.6The Employee Action Committee held its first meetingon March 10. The advisory committee also attended themeetingAt the meeting Manager Polk explained to theEmployee Action Committee members the functions andpurposes of the Employee Action Committee. The Em-ployeeAction Committee was also provided specific5The 12 employees were Charles Burrow, Steve Strantton, RonaldLee,Mylon Metcalf, Brenda Brooks, Harold D Hill, James Blackburn,DarrellChampion, Johnnie O'Neal, Elliott McAnally, Judith Orr, andIvan Nash6The parties stipulated that all members of the advisory committeewere supervisors within the meaning of Sec 2(11) of the Actwritten guidelinesNo production and maintenance em-ployee or Employee Action Committee member had anyinput into the preparation of the guidelines. The managerprepared guidelines for the Employee Action Committeemembers were-1.Advisory Committee will select members ofthe EAC.2Meeting should be as productive as possible.3Participation of all members is encouraged.4.Meetings will be held each week, for one hour,on company time.a.Meetings at other times will be unpaid time.5.Each committee will review no more than twoPPP at any one time.6.Committeemust establish communicationmethods with the entire workforce.7Decisions of the committee will be of a con-sensus nature.8.Decisions regarding policy, practice, and pro-cedure changes must be realistic from an operationviewpoint and legally acceptable.9.Membership on the Committee is voluntary.10.Committee members may or may not decideto replace other committee members who leave thecommittee11.Committee cannot operate with less than 8members. If committee members total less than 8members, Advisory Committee may choose to placenew members on the committee in such numbers tobring the committee back up to 12 members.12Committeemembers must have receivedproper training before being active in the committeemeeting.13.Committee must choose. a. Chairman, b. ViceChairman, c. Recording Secretary.14.Chairman,Vice Chairman, and RecordingSecretary will serve on the subsequent committee,but they cannot be officers. [G.C. Exh. 5.]Pope instructed the Employee Action Committeemembers to get feedback from the production and main-tenance employees about which policies of the Respond-ent they wanted to have discussed with the aim of im-proving and changing those policies. Management has se-lected and prepared a list of six topics from which theEmployee Action Committee could chose any two fordiscussion with management. The six policies that couldbe addressed were. (1) Breaktimes, (2) vacation adminis-tration-personal holiday, (3) floating holiday schedule, (4)telephone usage-personal calls, (5) shift preference, and(6) safety apparel (G.C. Exh. 6)After the initial meeting, the Employee Action Com-mittee met and continues to meet once a week on Re-spondent's time and in a room provided by the Respond-ent.Notebooks, pencils, and materials for use by the Em-ployee Action Committee members are provided by theRespondent as well as clerical assistance. The EmployeeAction Committee members were given training in inter-personal skills, how to interact and communicate withothers,problem solving, and group dynamics by Re-spondent management personnel on Respondent's time ONA CORPutilizingRespondent's facilities.The Employee ActionCommittee in compliance with the Respondent's writtenguidelines(No. 3) chose officers for the committee.? TheRespondent provided each of the Employee ActionCommittee members with a 3-by-1 inch badge that iden-tified them as an Employee Action Committee member.The Employee Action Committee members were al-lowed to obtain feedback from the productionand main-tenance employees at regular employeemeetings,by per-sonalcontact with the employees during the day, and byway of polls conducted by the Employee Action Com-mittee.Pursuant to the oral instructions given the EmployeeAction Committeemembers onMarch 10and incompli-ance with writtenguidelineNo. 5, the Employee ActionCommittee chose two of the six topics provided by theRespondent for discussion. The Employee Action Com-mittee chosevacationadministration-personal holidaysand floatingholiday schedules as the two topics for dis-cussion.From these two topics, the Employee ActionCommittee firstworked on personal/floating holidaypolicies.The Employee Action Committee prepared a poll(G.C. Exh. 11) that was given to the production andmaintenanceemployees for them to express their desireswith respect to the Respondent's floatingholiday policy.The poll was conducted on April 18. The poll providedfor the choice of selecting the Respondent's then-currentmethod with respect toadministeringfloating holidaysor the employees could chose one of three new proposedmethods or they couldsuggest amethod themselves. Thepollwas conducted at a regularly scheduled weekly em-ployeemeeting conducted by the Respondent. Of the299 employees responding to the poll, 220 of them ex-pressed adesire to change the existing policy to one ofconverting the floating holiday to a personal holiday.After variousmeetingsthe Employee Action Committeepresented in mid-May its proposal regarding holidays tothe advisory committee and the plantmanagementstaff.8Secretary Judith Orr made the presentation for theEmployee Action Committee.9 All three groups (Em-ployee Action Committee, advisorycommittee,and plantstaff committee) entered intoa discussionregarding theEmployee Action Committee's proposal. The discussiondealtwith,amongother things, clarificationsregardingthe proposal presented by the Employee Action Commit-tee.The proposal was not accepted at the mid-Maymeeting.The Employee Action Committee memberswere instructed to work on the policy and then scheduleanothermeetingwithmanagement.The EmployeeAction Committee went back to the production and'Johnnie O'Neal was selected chairman, Ivan Nash vice chairman,and Judith Orr secretary-treasurersThe plant management staff consisted of the top managers withineach functional area of the plant The six managers were Director ofManufacturing Don Fore, Manager of Manufacturing Johnny Hawkins,Manager of Quality Assurance Jim Rennie, Manager of Technical Serv-ices Jerry Dacy, Manager of Accounting and EDP Bill Roberson, andManager Polk As noted elsewhere in this decision Polk also served onthe advisorycommitteeAll members of the plantmanagementstaff werestipulatedto be supervisors within the meaning of Sec 2(11) of the Act9Manager Fore at the Employee Action Committee members' requesthad given the members a presentation on how to make a presentation403maintenanceemployees and thereafter held anothermeeting of the Employee Action Committee The Em-ployeeAction Committee first recommended that thefloating holiday could not be taken in conjunction withanother holiday without a supervisor's permission Direc-tor of Manufacturing Fore did not view this as a prob-lem and wanted the policy to be such that it could behandled on a one-on-one relationship between the super-visor and employee A final policy regarding convertingthe floating holiday to a personal holiday was adoptedon June 3, effective June 4. The adopted policy was readon Respondenttimeto 11 groupings of employees by 11of the 12 Employee Action Committee members of theEmployee Action Committee was absent on medicalleave).The new policy stated that the employees couldtake their perrsonal holiday anytime they desired provid-ed they notifiedtheir immediatesupervisor prior to oron the day of their personal holiday.During thissameperiod, the Employee Action Com-mitteeworked on a proposed policy for vacation sched-uling10As of thetrial nopolicy with respect to vaca-tion scheduling had been adopted although the Employ-ee Action Committee has presented a proposal to the ad-visorycommitteeand plant staff committee on July 19.The proposal they presented was discussed and questionswere asked particularly about the proposed appeal proce-dure for employees denied the vacation schedule theysought. After the July 19, meeting the Employee ActionCommittee returned to the productionand maintenanceemployees to discuss and clarify further their proposal.D. Positions of the PartiesThe General Counsel contends that the EmployeeAction Committee is a labor organization within themeaning of Section 2(5) of the Act in that it is an em-ployee representative committee that employees partici-pate in and exists at least in part for the purpose of deal-ing with the Respondent regarding working conditions.The General Counsel contends the Employee ActionCommittee "dealt with" the Respondent concerningworking conditions such as to require a finding that it isa labor organization. The General Counsel contends theEmployee Action Committee was far more than just aconduit for information from the employees to the Re-spondent. The General Counsel contends that the "deal-ing with" between the Employee Action Committee andthe Respondent is demonstrated by the fact that propos-alswere made to the Respondent through its advisoryand management staffs, that those proposals were dis-cussed in terms of profitability, feasibility, and possibilityand that reconsideration on the proposals was requestedby the Respondent and made by the Employee ActionCommittee. The General Counsel further contends theevidence clearly demonstrates that not only was the Em-ployee Action Committee a labor organization within themeaning of the Act, but that it was initiated, sponsored,10ManagerPolk gave apresentationto the employee action commit-tee on various methods ofschedulingvacationsPolk also provided theemployee actioncommittee a memorandumdated April 12. which per-tained to comments the first linesupervisors had regarding the schedulingof vacations (G C Exh 9) 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDformed, assisted, and dominated by the Respondent TheGeneral Counsel contends her position is supported bythe fact that the Employee Action Committee was initi-ated by the Respondent through Fore's letter to the em-ployees and that the members of the Employee ActionCommittee were each chosen by the Respondent. TheGeneral Counsel also points out in support of her con-tentions that the subjects to be discussed and the guide-linesunderwhich the Employee Action Committeecould operate were established by the Respondent. Shealso contends her position that the organization was con-trolled by the Respondent is supported by the fact thattheEmployee Action Committee met on Respondenttime in a location provided by the Respondent and thematerials utilized by the Employee Action Committeewere supplied by the Respondent. The General Counselalso contends that the Respondent misconstrues Federallaw and policy when it advances its position that the Na-tional Productivity and Quality of Working Life Act of1975, 15 U.S.C § 2401 et seq., somehow precludes afinding of any violation of the Act in the instant case.The General Counsel contends that the National Produc-tivity and Quality of Work Life Act encourages coopera-tion between labor and management with respect to thequality of working life for employees She contends Re-spondent cannot hide behind the National Productivityand Quality of Working Life Act to shield its violationsof the National Labor Relations ActIn addition to asserting a position similar to that of theGeneral Counsel, the Union additionally asserts certainpositions and contentions. The Union contends the Re-spondent established the Employee Action Committeefor the purpose of undermining the employees' efforts tobe represented by the Union. The Union contends thatthe timing of the decision to institute the program andthe date of the program's implementation supports hisposition. The Union argues that the Board's Order to theRespondent to bargain dated May 28, 1982 (261 NLRB1378), and the Respondent's decision in June 1982 to in-stitute a quality of work life survey at its Huntsville, Ala-bama facility were not merely coincidental, that the Re-spondent was reacting to the events that involved theUnion. The Union contends the evidence demonstratesthat the Respondent waited almost 10 months to March1983 to announce the creation of its Employee ActionCommittee and that its announcement coincided with thedate the Board filed its certified record with the Elev-enth Circuit Court of Appeals to commence the appealprocess of the Board's Order to bargain. The Unionargues the plan was put into effect in order to undercutthe effectiveness of any order of the court of appeals.The Union argues such was done to erode its bargainingstrength and destroy the efficacy of a court bargainingorder.The Respondent contends the Employee Action Com-mittee is a vital part of a novel management communica-tive philosophy and as such was never intended to fallwithin the parameters of Section 8(a)(2) of the Act. Re-spondent contends that the Employee Action Committeeis an inseparable part of its quality of work life programand differs significantly in scope, content, and objectivefrom the antiunion philosophies of the 1930s out ofwhich Section 8(a)(2) arose. The Respondent contendstheEmployee Action Committee constitutes only onefacet of a quality of work life process, the purpose ofwhich is to make the Respondent more competitive.Counsel for the Respondent contends there are threebasic components of its quality of work life program;namely, (1) achievement of improvements in the workenvironment, (2) development of more economical waysto produce a product, and (3) a procedure whereby ben-efitsflow to all concerned Respondent argues that theEmployee Action Committee is a vital part of the firstcomponent described above. He contends that if employ-ees are dissatisfied with the Respondent's policies, prac-tice, and procedures that govern their work, they willnot be looking for ways to do their job better or less ex-pensively. Therefore, Respondent contends the Employ-ee Action Committee is simply a component part of itsefforts to improve the working environment of its em-ployees.Respondent argues that its efforts must beviewed not only in light of the National Labor RelationsAct but also in light of the National Productivity andQuality of Working Life Act of 1975.Additionally, the Respondent contends the EmployeeAction Committee is not a labor organization within themeaning of the Act because it does not "deal" in anymanner with management but rather serves purely in in-formational function through which the decisionmakersat the Respondent can ascertain the desires of their em-ployes regarding policies and practices that affect theirwork environment and satisfaction. Respondent furthercontends, assuming arguendo that the Employee ActionCommittee is a labor organization within the meaning ofthe Act, it is not a dominated organization in that it re-ceived no more than laudable cooperation from manage-ment.E. Analysis and ConclusionsThe complaint at paragraph 10 alleges Respondent ini-tiated, sponsored, assisted, and dominated the EmployeeAction Committee and has recognized and bargainedwith it as the exclusive representative of its employees.The General Counsel seeks to have the EmployeeAction Committee disestablished. Respondent as notedabove contends the Employee Action Committee is not alabor organization within the meaning of the Act, andeven if itis, it isnot a dominated organization. I shallfirst consider whether the Employee Action Committeeis a labor organization within the meaning of the Act andthen address the issue of whetherit isunlawfully domi-natedSection 2(5) of the Act defined a labor organization asfollows:The term "labor organization" means any organiza-tion of any kind, or any agency or employee repre-sentation committee or plan, in which employeesparticipate andwhich exist for the purpose, inwhole or in part, of dealing with employers con-cerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work. ONA CORP.405It is apparent from the undisputed evidence in the instantcase that the Employee Action Committeeisan organi-zation with membership provisions, officers, and proce-dure for replacement of members who leave the commit-tee.The Employee Action Committee, by its guidelines,spells out what constitutes a quorum in order for it toconduct business and further states how often and howlong each meeting of the committee will last. The guide-lines for the committee requires that its members havecertain training prior to their functioning as members ofthe committee. The Employee Action Committee ismade up solely of employees from the work force, all ofwhich employees were encouraged to volunteer to par-ticipate on the Employee Action Committee. Therefore,there is no doubt but what the Employee Action Com-mitteeis anorganization in which employees participate.I am also persuaded that the Employee Action Com-mittee exists for the purpose, in part, of "dealing with"Respondent concerning "grievances, labor disputes,wages, rates of pay, hours of employment, and condi-tions of work." The statute has been broadly construedwith respect to what constitutes "dealing with."NLRBv.Cabot Carbon Co.,360 U.S. 203 (1959). The SupremeCourt held "nothing in [Sec. 2(5)] indicates that thebroad term `dealing with' is to be read as synonymouswith the more limited term `bargaining with."'In the in-stant case the necessary interchange was present betweenthe parties to meet the "dealing with" requirement of thestatue.See,e.g—AltaBatesHospital,226NLRB 485(1976).Director of Manufacturing Fores letter initiatingthe Employee Action Committee stated it was for thepurpose of improving the employees' working condi-tions.The first two issues chosen for consideration bythe Employee Action Committee dealt with bargainablematters. In fact, the list of six issues for discussion withmanagement that the Employee Action Committee waspermitted to choose from were for the greaterpart mat-ters the Board considers mandatory subjects of bargain-ing.The necessary interchange between the parties isfurther demonstrated by the fact there were discussionsbetween the Employee Action Committee, the advisorycommittee, and the plant staff committee about the vaca-tion scheduling proposal that the Employee Action Com-mittee made to management. The discussion touched onthe "profitability" of part of the proposal and whetherparts of the proposal would be "feasible or possible interms of meeting the needs of the work force." Althoughno agreement was reached on the matter, the EmployeeAction Committee indicated they would clarify theirproposal after obtaining feedback from the productionand maintenance employees. There was, likewise, discus-sion between the three committees involving the subjectof floating/personal holidays wih the plant managementstaff rejecting the first proposal of the Employee ActionCommittee. Thereafter, the Employee Action Committeerevised its proposal and it was later accepted by theplantmanagementstaff and subsequently put in effect. Inmy opinion, it is clear that the Employee Action Com-mittee "dealt with" the Respondent regarding conditionsof work. The fact that the Employee Action Committeewas more than a communication conduit is demonstratedby the guidelines for the committee which stated that de-cisions of the committee regarding the policies, practices,and procedures of the Respondent must be "realisticfrom an operational viewpoint and legally acceptable."Based on the foregoing, I find that the Employee ActionCommittee is an organization in which employees par-ticipate and which exists, in part, for the purpose of deal-ing with Respondent concerning conditions of work and,as such, is a labor organization within the meaning ofSection 2(5) of the Act.The cases Respondent would rely on for the proposi-tion that the Employee Action Committee is not a labororganization within the meaning of the Act are distin-guishable.Respondent would rely onNLRB v. Scott &Fetzer Co.,691 F.2d 288 (6th Cir. 1982). The court, inthat case, found the committee established by the compa-ny was not a labor organization within the meaning ofthe Act. The court found the committee was part of thatcompany's plan to determine employee attitude towardworking conditions in an accurate and enlightenedmanner, for its own self-enlightenment and not a methodby which to pursue a course of dealings. The court ac-knowledged that there was a fine line between communi-cation of ideas and a course of dealings. The court baseditsholding on a number of factors. Unlike the instantcase, the court found there was no evidence of continu-ous interaction between the company and the committeeother than the committee's stated purpose which was toallow employees to raise or complain about conditions ofemployment. Another factor the court relied on in arriv-ing at its decision was the continuous rotation of com-mittee members. InStreamway,no member could servemore than 3 months in any given calendar year. In theinstant case, the members served until they had reviewedtwo issues. In practice, this had taken longer than a short3-month period. In the instant case, the guidelines for theEmployee Action Committee indicate the members wereto serve for a significant amount of time inasmuch as theguidelines spelled out a procedure for the replacement ofmembers if they left the committee for any reason. Thecourt inStream wayconsidered the fact there was no an-tiunion animus in determining that the committee in thatcasewas not a labor organization. In the instant case,there can be no doubt that Respondent strongly opposedthe Union. A reading of the Board's decision (261 NLRB1378 (1982)) makes that abundantly clear." Yet anotherfactor the court relied on in arriving at its decision wasthe fact that no one-the employees of the committee orthe union in that case-considered the committee to be alabor organization. It is clear that the Union in the in-stant case considers the Employee Action Committee tobe a labor organization. Likewise, for example, the polltaken by the Employee Action Committee regardingholidays would reasonably lead the employees to consid-er that the Employee Action Committee truly represent-ed them before management. Finally, I note that even ifthe court's case was not distinguishable, which it clearly11 In determiningthat Respondent harbored antiunion animus, I havenot given weight to Administrative Law Judge J Pargen Robertson's de-cision finding that Respondent violated Sec 8(a)(5) of the Act, JD-(ATL)-48-83, June 30, 1983, inasmuchas it is anintermediate decisionthat is currently before the Board on appeal 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDis, the Board's decision inScott & Fetzer Co.,249 NLRB396 (1980), which is controlling12 upheld the administra-tive law judge's findings that the committee was a labororganization within the meaning of the Act.Respondent would also rely onNortheastern University,218 NLRB 247 (1975). That case involved the issue ofwhether the faculty senate at the University was a labororganization within the meaning of the Act. The func-tions of the faculty senate were: to act as a coordinatingbody to establish mutually satisfactory academic goalsand standard for the various colleges and divisions, to beconsulted on problems of faculty concerns including thecreation of new colleges, campuses, and departments; toinitiate consideration and recommendation on any matterof faculty concerns; to undertake legislative and advisoryfunctions in connection with the work of the universityasmay be referred to it by the president and the boardof trustees; and to provide communication between theadministration and the university faculty. The Boardfound the senate faculty functioned as advisory commit-tees to the president as opposed to making bargainingtype demands that a representative would normallymake, whereas in the instant case the Employee ActionCommittee's actions far exceeded that of being advisors;itwas, as noted elsewhere in this decision, dealing withRespondent in the true sense of a representative of theemployees.Another case relied on by RespondentGeneral FoodsCorp.,231 NLRB 1232 (1977), is distinguishable from theinstant case. The Board, inGeneral Foods,adopted theadministrative law judge's findings that the committeesestablished by the respondent in that case did not consti-tute labor organizations with the meaning of the Act.Respondent inGeneral Foodsestablished teams dividedaccording to job assignments. Each team acting by con-census of its members made job assignment to individualteam members, assigned job rotations, and scheduledovertime among the team members. The teams held teammeetings to discuss the objectives of each team. The re-spondent inGeneral Foodshired a psychologist to im-prove internal communications among team members.The administrative law judge found the teams were"nothing more or less than work crews established byRespondent as administrative subdivisions of its entireemployee complement." The administrative law judgealso found "the teams exist and were created for the pur-pose of performing the various jobs that must be done inoperating the Nutrition Center." 231 NLRB 1234. Unlikethe case at bar, the committee inGeneral Foodswasmade up of every nonsupervisory member of the workforce at the center and there were no officers or spokes-persons for the group. Each person who spoke up at anyof the meetings spoke on their own behalf and in theirown individual capacity, whereas in the instant case thespokesperson, such as Secretary Judith Orr, in makingher presentation to management on holidays, spoke onbehalf of the production and maintenance employees.The administrative law judge inGeneral Foodsfound the12 Itis the duty of an administrative law judge to "apply establishedBoard precedent which the Supreme Court has not reversed "Iowa BeefPackers,144 NLRB 615, 616 (1965)teamsmay have exercised some delegated managerialfunctions but they did not, as in the instant case, dealwith the employer on a group basis.Other cases relied on by the Respondent in support ofitscontention that the Employee Action Committee isnot a labor organization within the meaning of the Actare likewise distinguishable. In each of those cases,unlike the instant case, the committees were found not tohave been dealing with their employer within the mean-ing of the Act For example, the committee inMercy-Me-morial Hospital Corp.,231 NLRB 1108 (1977), was foundto have functioned and was created "simply to give em-ployees a voice in resolving the grievances of theirfellow employees at the third level of the grievance pro-cedure, not by representing to or discussing or negotiat-ing management but by itself deciding the validity of theemployees complaints and the appropriateness of the dis-ciplinary action, if any imposed." 231 NLRB 1121. Like-wise, inJohn Ascuaga's Nugget,230 NLRB 275 (1977),the committee therein was found to have performed anadjudicatory function only, and never, as in the instantcase, recommended to management for considerationchanges in any conditions of employment. The commit-tee inFiberMaterials,228 NLRB 933 (1977), was estab-lished for the sole purpose of explaining the employer'sfringe benefits package to the employees and it onlyfunctioned in that and no other capacity in the two meet-ings it heldI am fully persuaded that the cases Respondent reliedon to demonstrate that the Employee Action Committeeis not a labor organization within the meaning of the Actare clearly distinguishable from the case at bar. Other ar-guments of Respondent that the Employee Action Com-mittee is not and was not a labor organization are reject-ed in that the evidence clearly demonstrates the Employ-ee Action Committee is a labor organization within themeaning of the Act. I reject Respondent's contentionthat this is a case in which a literal translation of Section2(5) of the Act will frustrate the very purposes of theAct. There is nothing in the National Productivity andQuality of Working Life Act of 1975, 15 U.S C § 2401et seq., that would dictate or even suggest any result dif-ferent from what I have arrived at herein. Quite to thecontrary, theNationalProductivity andQualityofWorking Life Act of 1975 suggests that a harmonious ap-proach to improving the quality of work life be broughtabout between labor and management. One of the con-gressional findings with respect to the National Produc-tivity and Quality of Working Life Act of 1975 is:The continued development of joint labor-manage-ment efforts to provide a healthy environment forcollective bargaining can make a significant contri-bution to improved productivity and foster industri-al peace. [Sec. 2401(8))]I think there is little question that having found thatthe Employee Action Committee is a labor organizationwithin the meaning of Section 2(5) of the Act that thecommittee is dominated by Respondent in violation ofSection 8(a)(2) of the Act. Respondent conceived theidea for the Employee Action Committee, established ONA CORP.407and brought about its creation, and selected its members.The Employee Action Committee members are paid fortheir time while serving on the committee and the Re-spondent furnishes a place for the committee to meet aswell as furnishing the supplies necessary for its oper-ation.The subject matters for discussion by the commit-teewere determined by Respondent. The EmployeeAction Committee has no independent existence outsidethewill of the Respondent. It is without question thatRespondent, about March 7, initiated and formed andthereafter sponsored, assisted, and dominated the Em-ployee Action Committee in violation of Section 8(a)(2)and (1) of the Act, and I so find. Compare:HomemakerShops,261 NLRB 441, 442 (1982).The amended complaint at paragraph 9 alleges Re-spondent solicited grievances from its employees con-cerning their jobs and working conditions, and promisedits employees that action would be taken regarding thosegrievances. The amended complaint also alleges that Re-spondent solicited grievances at a time when it hadknowledge of the Union's ongoing campaign.It is undisputed that Respondent provided its employ-ees a memorandum on March 4, regarding the EmployeeAction Committee. The memorandum is set forth in fullelsewhere in this decision. The General Counsel con-tends that Respondent through the memorandum solicit-ed grievances from its employees and promised thataction would be taken on those grievances. A clear read-ing of the memorandum supports the General Counsel'sposition.The memorandum states a great deal can bedone to improve the Respondent's employee policies,practices, and' procedures. The memorandum encourageseach employee to express their concerns to the newlycreated Employee Action Committee and, in doing so,they would have an opportunity to be directly involvedwith improving their working environment. The evi-dence is clear that this took place at a time when theUnion had an ongoing campaign. The Board's decision,261NLRB 1378 (1982), indicates a campaign was con-ducted at the Respondent's facility by the Union in thespring of 1979. As noted elsewhere in this decision, theUnion commenced a membership campaign at the Re-spondent shortly after the Board issued its above-refer-enced decision.At the time of the memorandum, theUnion was still actively pursuing its efforts with respectto representing Respondent's employees.Based on the foregoing, it is clear that Respondent so-licited its employees' grievances and promised it wouldtake action on those grievances at a time when it hadknowledge of the Union's ongoing campaign. Such con-duct on the part of Respondent violates Section 8(a)(1)of the Act and I so find. 13 SeeConair Corp.,261 NLRB1189, 1266-1267 (1982).CONCLUSIONS OF LAW1.Ona Corporation, a Division of Onan Corporation isan employer engaged in commerce and operations affect-ing commerce within the meaning of Section 2(2), (6),and (7) of the Act.2.United Automobile, Aerospace and Agricultural Im-plement Workers of America, UAW is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.The Employee Action Committee of Ona Corpora-tion, a Division of Onan Corporation is a labor organiza-tion within the meaning of Section 2(5) of the Act.4.By initiating, sponsoring, forming, assisting, anddominating the Employee Action Committee of OnaCorporation, A Division of Onan Corporation, Respond-ent has violated, and is violating, Section 8(a)(2) and (1)of the Act.5.By soliciting through a memorandum grievancesfrom its employees concerning their jobs and workingconditions and promising its employees that actionwould be taken regarding those grievances at a timewhen Respondent had knowledge of the Union's ongoingcampaign, Respondent had violated Section 8(a)(1) of theAct.6.The aforesaid unfair labor practices affect commercewthin the meaning of Section 2(6) and (7) of the Act.7.Respondent has not otherwise violated the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take necessary affirmativeaction to effectuate the policies of the Act.Having found that Respondent has illegally initiated,sponsored, formed, assisted, and dominated the Employ-ee Action ,Committee, I will recommend that Respond-ent permanently withdraw and withhold all recognitionfrom and completely disestablish the Employee. ActionCommittee or any successor thereto as a bargaining rep-resentative of any it its employees. It is also recommend-ed that Respondent be ordered to post the attachednotice to employees marked "Appendix" for 60 consecu-tive days in order that employees may be apprised oftheir rights under the Act and Respondent's obligation toremedy its unfair labor practices.On these findings of fact, and conclusions of law andon the entire record, I issue the following recommend-ed14ORDERThe Respondent, Ona Corporation, a Division of OnanCorporation,Huntsville,Alabama, its officers,agents,successors, and assigns, shall13 I credit but do not view the testimony of employee Steven Strattonregarding comments made by Manager Polk on March 10, to constitutean additional[ solicitation of employee grievances with a promise to takeaction on the grievances Stratton stated Polk told the Employee ActionCommittee members on March 10 that they would be working on certainemployee policies and in doing so they should obtain feedback from thework force I have, as noted elsewhere in this decision, found the com-mittee to be a labor organization dominated by Respondent, however, Ido not view the comments of Polk to Stratton to be an additional inde-pendent violation of Sec. 8(a)(1) of the Act. I shall, therefore, recom-mend dismissalof that portion of paragraph 9 of the complaint that al-legesRespondent through Manager Polk solicited from its employeesgrievancesconcerningtheir jobs and working conditions and promised itsemployeesthat action would be taken on"those grievances14 Ifno exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoardand all objections to them shall be deemed waived for all pur-poses. 408DECISIONSOF THE NATIONAL LABORRELATIONS BOARD1.Cease and desist from(a) Sponsoring,assisting,and dominating the Employ-ee Action Committee of Ona Corporation, a Division ofOna Corporation, or any other labor organization.(b)Recognizing the Employee Action Committee ofOna Corporation, a Division of Onan Corporation or anysuccessor thereto as the representative of any of its em-ployees for the purpose of dealing with Respondent con-cerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work.(c) Soliciting grievances from its employees concern-ing their jobs and working conditions and promising itsemployees that action would be taken regarding thosegrievances at a time when it had knowledge of theUnion's campaign.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Withdraw and withhold all recognition from andcompletely disestablish the Employee Action Committeeof Ona Corporation, a Division of Onan Corporation orany successor thereto as a representative of any of itsemployees for the purpose of dealing with Respondentconcerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work.(b) Post at its place of business in Huntsville, Alabama,copies of the attached notice marked "Appendix."15Copies of the notice, on forms provided by the RegionalDirector for Region 10, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receiptand maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.I S If this Order is enforced by a judgment of a UnitedStates court ofappeals, thewords in the notice reading "Posted by Order of theNation-alLaborRelations Board" shallread "PostedPursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "IT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges Respondent violated the Actother than found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board has found that weviolated the National LaborRelationsAct and has or-dered us to post and abide by thisnotice.The National LaborRelationsAct givesyou as employ-ees certain rights.To organizeTo form, join,or assist any unionTo bargain collectivelythrough representativesof their own choiceTo act together for othermutual aidor protec-tionTo choosenot to engagein any of theseprotect-ed concerted activities.WE WILL NOT sponsor,assist,or dominate the Em-ployee Action Committee of Ona Corporation, a Divi-sion of Onan Corporation, Huntsville, Alabama, or anyother labor organization.WE WILL NOT solicit grievances from our employeesand promise our employees that action will be taken ontheir grievance at a time when we have knowledge of aunion campaign.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of yourrights guaranteed by Section 7 of the Act.WE WILL withdraw and withhold all recognition fromand completely disestablish the Employee Action Com-mittee of Ona Corporation, a Division of Onan Corpora-tion,Huntsville,Alabama, or any successor thereto asthe representative of any of our employees for the pur-pose of dealing with us concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or con-ditions of work.ONA CORPORATION, A DIVISION OF ONANCORPORATION